Citation Nr: 1426614	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a bilateral eye disorder. 

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for Lyme disease.

5.  Entitlement to a compensable rating for residuals of a hernia surgery.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to September 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  At the April 2014 hearing, the Veteran presented testimony specifically withdrawing his claims for service connection for a bilateral eye disorder, bronchial asthma and Lyme disease, as well as his claim for a compensable rating for residuals of a hernia surgery.

2.  The Veteran's left wrist disability, diagnosed as left wrist posttraumatic synovitis, posttraumatic degenerative arthritis, and scapholunate dissociation, is causally related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his claims for service connection for a bilateral eye disorder, bronchial asthma and Lyme disease, and his claim for a compensable rating for residuals of a hernia surgery.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (2013).

2.  The criteria for establishing service connection for a left wrist disorder (diagnosed as left wrist posttraumatic synovitis, posttraumatic degenerative arthritis, and scapholunate dissociation) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  At the April 2014 hearing, the Veteran presented testimony specifically withdrawing his claims for service connection for bilateral eye disorder, bronchial asthma and Lyme disease, as well as his claim for a compensable rating for residuals of a hernia surgery.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.




Service Connection for a Left Wrist Disability

In this decision, the Board is granting entitlement to service connection for a left wrist disability, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran, who is currently service-connected for a right wrist disability, testified that he injured both wrists at the same time while playing flag football during service.  Board Hearing Tr. at 3.  He further testified that he self-medicated for left wrist pain, which he has experienced since the injury during service.  Board Hearing Tr. at 7.  The Board finds the Veteran's testimony credible.  

In April 2009, a VA physician examined the Veteran's left wrist and diagnosed left wrist posttraumatic synovitis, posttraumatic degenerative arthritis, and scapholunate dissociation.  Commenting on multiple disabilities, including the diagnosed left wrist disability, the examiner noted that there was a history that each of the problems diagnosed had symptoms during the Veteran's military service, which continued throughout his service to the present.  The Veteran denied any injuries to the left wrist since his service in the military.  Based on the history and examination, the examiner opined that there was a continuation of symptoms since the military and the left wrist disability was related to the Veteran's service in the military. 

As the VA examiner provided an opinion relating the Veteran's current left wrist disability to his military service based on a history the Board finds credible, service connection for the current left wrist disability is warranted.  

ORDER

The appeal as to entitlement to service connection for a bilateral eye disorder is dismissed.

The appeal as to entitlement to service connection for bronchial asthma is dismissed.

The appeal as to entitlement to service connection for Lyme disease is dismissed.

The appeal as to entitlement to a compensable rating for residuals of a hernia surgery is dismissed.

Entitlement to service connection for a left wrist disability (diagnosed as left wrist posttraumatic synovitis, posttraumatic degenerative arthritis, and scapholunate dissociation) is granted.  




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


